DETAILED ACTION
This action is in response to communications filed on 02/09/2021 in which claim 19 has been amended; Claims 10-18 have been withdrawn. Claims 1-9 have been cancelled; Claims 24-28 have been added. Claims 19-28 are still pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/12/2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 has been considered by the examiner.

Response to Arguments
Applicant’s arguments filed 02/09/2021 have been fully considered.
In response to applicant’s arguments and amendments, see pg. 6 of submitted response, with respect to claims rejected under 35 U.S.C. §112(a) rejections have been fully consider and in light of amended claim language the rejection made in the previous action has been removed. 

	Regarding the rejections of claims under 35 U.S.C. §103, the applicant has argued that the amended claim limitation is non-obvious over the cited prior art because Ma et al. (US Pub No. US 2003/0023591, hereinafter ‘Ma’), fails to disclosed the element of event values comprising a monetary value or a categorical monetary value, as recited in independent claim 19. In response to applicant’s arguments and amendments examiner respectfully disagrees; and the rejection has been maintained.
	MPEP 2111, notes that claims language should be interpreted under broadest reasonable interpretation (BRI) in light of applicant’s specification; and that it is improper to import limitations from the specifications that are not recited as requirements in the claim language.
The examiner interprets a category, as recited in the claim limitations, as a classification that can represent a monetary value in light of applicant’s specification paragraphs [0039]. The prior art discloses the classification of a brand and a type of event transaction as a category that can be associated with the event transaction and an transaction purchase, as the recited category representing a monetary value class, in Ma [0003]. New art has been cited to teach the association of type of purchase category to a monetary value. See updated rejection below.
	
The rejections of claims 20-23 are still considered rejected under 35 U.S.C. §103, as there were no deficiencies in the cited prior art as disused above. See current office action for updated rejection for addressing amended claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 21-28, are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US Pub No. US 2003/0023591, hereinafter ‘Ma’), in view of Adjaoute (US Pub. No. 2018/0053114, hereinafter ‘Ad’).

Regarding independent claim 19 limitations, Ma teaches a computer product for event-based time-series pattern identification,
the computer product comprising non-transitory computer readable storage medium, the non-transitory computer readable storage medium comprising computer executable instructions, wherein the non-transitory computer readable storage medium comprises instructions to: (computer memory for executing instructions for implementing the disclosed operations: [0071]-[0072]: … Accordingly, software components including instructions or code for performing the methodologies of the invention, as described herein, may be stored in one or more of the associated memory devices (e.g., ROM, fixed or removable memory) and, when ready to be utilized, loaded in part or in whole (e.g., into RAM) and executed by a CPU.)
parse event information, wherein the event information comprises information about transactions [parsed as transaction events for forming patterns, in 0055: …m-patterns according to the invention in accordance with transaction data. Seven trans­actions are listed in the left upper part of the figure, denoted as 102. Ti, where i=l, 2, ... , 7, represents the i-th transaction...] performed by a plurality of customers [in 0003: A transaction is a set of items purchased by a customer… in a customer transaction analysis application in 0022: …Thus, event correlation rules can be developed for the purpose of either event compression or on-line monitoring. In another example, an m-pattern in a customer transaction analysis indicates that a set of items, say milk and bread, are likely to be bought together...], and the information corresponding to a transaction comprises a plurality of attributes [in 0003: … For example, an original data object of transaction data may have multiple attributes…] comprising a customer identifier [as IDs that can be mapped to names, in 0064: …In accordance with this embodiment, discovering m-patterns is accomplished in three steps…The last step (step 530) is to reformat the discovered patterns into human readable format. This may involve reverse mapping of ID to names.], a timestamp [as purchase time, in [0003]: …For example, an original data object of transaction data may have multiple attributes such as the type of goods ( e.g., milk, beer), its brand, quantity, and purchase time… ], and a transaction value of the transaction, the transaction value comprising a monetary value or a categorical monetary value [type of good or quantity as a categorical monetary value, in 0003: …For example, an original data object of transaction data may have multiple attributes such as the type of goods ( e.g., milk, beer), its brand, quantity, and purchase time… ];
identify a sequence of transactions performed by a first customer from the plurality of customers based on the parsing of the event information including the transaction value comprising the monetary value or the categorical monetary value, [including type of good or quantity as a categorical monetary value in 0003: …For example, an original data object of transaction data may have multiple attributes such as the type of goods ( e.g., milk, beer), its brand, quantity, and purchase time…; spaced over time as depicted in Fig. 2:202, in 0056: The fa-pattern and m-pattern can be generalized to handle event sequence data… event sequence, denoted as 202, is drawn on a time axis. In the event sequence, an item is drawn above its occurrence time. In order to associate temporal items, a sliding time window is introduced], wherein the transactions are performed at discrete times, and are not evenly spaced; (Ma teaches the event information collected in discrete times [in 0056: event sequence, denoted as 202, is drawn on a time axis. In the event sequence, an item is drawn above its occurrence time. In order to associate temporal items, a sliding time window is introduced] that are not evenly space as seen by the sequential events are not evenly spaced out when observed in discrete times in a sliding observation window as depicted in Fig. 2:202:

    PNG
    media_image1.png
    473
    1254
    media_image1.png
    Greyscale
 
discretize the sequence of transactions performed by the first customer into a plurality of symbolic pattern data structures using a k-level hierarchical combination of symbols representing the plurality of attributes [m-patterns of symbols representing transaction attributes as depicted in Fig.2, and using k-level hierarchical combination of ma-patters, in 0067: … FIG. 7 is a flow diagram illustrating an m-pattern discovery methodology according to an embodiment of the present invention… The process outputs a set of m-patterns. In particular, step 710 initializes the process. This includes: setting k=l; each distinct item is an m-pattern with length 1, and Ll contains all m-patterns with length 1. Then, still in step 710, k is set to 2. Ck represents a set of candidate m-patterns with length k.] including the transaction value comprising the monetary value or the categorical monetary value [type of good or quantity as a categorical monetary value, in 0003: …For example, an original data object of transaction data may have multiple attributes such as the type of goods ( e.g., milk, beer), its brand, quantity, and purchase time…], the discretization comprising: at level 1 of the k-level hierarchical combination, generating a plurality of symbol patterns, each symbol pattern corresponding to a transaction in the sequence of transactions, each symbol pattern including a plurality of symbols comprising a first symbol representing a transaction-type [in 0067: … FIG. 7 is a flow diagram illustrating an m-pattern discovery methodology according to an embodiment of the present invention… The process outputs a set of m-patterns. In particular, step 710 initializes the process. This includes: setting k=l; each distinct item is an m-pattern with length 1, and Ll contains all m-patterns with length 1...];  
at a level 2 of the k-level hierarchical combination [in 0067: …Then, still in step 710, k is set to 2. Ck represents a set of candidate m-patterns with length k. Lk represents all qualified patterns with length k… Step 720 generates new Ck based on L(k-1 )…], filtering the sequence of transactions by pruning the symbol patterns that occur less than a predetermined frequency threshold in the plurality of symbol patterns for level 1 [filter set of qualified patterns, in 0067-0068: … Ck represents a set of candidate m-patterns with length k. Lk represents all qualified patterns with length k… step 740 prunes Ck based on the upper bound property described above. An example of a pruning algorithm accord­ing to the invention is shown in FIG. SA. Step 750 scans data and counts the occurrences (instances) of patterns in Ck… 0068: FIG. SA is a diagram illustrating a pruning algo­rithm according to an embodiment of the present invention. This algorithm may be employed in step 740 of FIG. 7… ]; and updating the plurality of symbol patterns that have not been pruned by adding a second symbol representing a transaction-value [updating by adding symbols to create k-length ma-patterns at next level Lk of patterns not pruned, in 0067: …The process outputs a set of m-patterns. In particular, step 710 initializes the process. This includes: setting k=1; each distinct item is an m-pattern with length 1, and L1 contains all m-patterns with length 1. Then, still in step 710, k is set to 2. Ck represents a set of candidate m-patterns with length k. Lk represents all qualified patterns with length k… step 740 prunes Ck based on the upper bound property described above. An example of a pruning algorithm accord­ing to the invention is shown in FIG. SA. Step 750 scans data and counts the occurrences (instances) of patterns in Ck. Step 760 then tests whether a pattern in Ck is an m-pattern using a methodology, as described above and as illustrated in FIG. 8B. This step tests for mutual dependence as defined in accordance with the invention. Now, we have a set of qualified m-patterns with length k, which are stored in Lk.; and the iterative process… in 0068: FIG. SA is a diagram illustrating a pruning algo­rithm according to an embodiment of the present invention. This algorithm may be employed in step 740 of FIG. 7…; where the transaction-value represent type of good or quantity as a categorical monetary value, in 0003: …For example, an original data object of transaction data may have multiple attributes such as the type of goods ( e.g., milk, beer), its brand, quantity, and purchase time…]
at a level 3 of the k-level hierarchical combination, filtering the sequence of transactions by pruning the symbol patterns that occur less than a predetermined frequency threshold in the plurality of symbol patterns for level 2 [at k length set 3 and k-1 is 3 at the next iteration, in 0067: FIG. 7 is a flow diagram illustrating an m-pattern discovery methodology according to an embodiment of the present invention… Then, still in step 710, k is set to 2. Ck represents a set of candidate m-patterns with length k. Lk represents all qualified patterns with length k. Step 720 generates new Ck based on L(k-1 )… Lastly, step 770 increments k and the process is iterated for the next level. The process iterates through each level until all m-patterns are discovered.]; and updating the plurality of symbol patterns that have not been pruned [updating the plurality of symbol patterns by adding symbols to create k-length ma-patterns at next level Lk of patterns not pruned, in 0067: …The process outputs a set of m-patterns. In particular, step 710 initializes the process. This includes: setting k=1; each distinct item is an m-pattern with length 1, and L1 contains all m-patterns with length 1. Then, still in step 710, k is set to 2. Ck represents a set of candidate m-patterns with length k. Lk represents all qualified patterns with length k… step 740 prunes Ck based on the upper bound property described above. An example of a pruning algorithm accord­ing to the invention is shown in FIG. SA. Step 750 scans data and counts the occurrences (instances) of patterns in Ck. Step 760 then tests whether a pattern in Ck is an m-pattern using a methodology, as described above and as illustrated in FIG. 8B. This step tests for mutual dependence as defined in accordance with the invention. Now, we have a set of qualified m-patterns with length k, which are stored in Lk.; and the iterative process @ k=3… in 0068: FIG. SA is a diagram illustrating a pruning algo­rithm according to an embodiment of the present invention. This algorithm may be employed in step 740 of FIG. 7…]; 
predict … a transaction value of a future transaction for the first customer based on the discretized sequence of transactions. [used to predict likelihood of a transaction value as the set of purchases, in [0022]: … For example, such an m-pattern in an event management application indicates that a set of events, if they occur, occur together with high probability… In another example, an m-pattern in a customer transaction analysis indicates that a set of items, say milk and bread, are likely to be bought together. By knowing such information, a store manager may better arrange items in the store (e.g., putting milk and bread in nearby locations). The store manager may also develop a better promotion strategies…]
While the Ma reference teaches the mining process of sequence patterns as frequent sub-sequences constructed from a database of temporal event transactions for customers transaction that can help predict likely future transaction patterns, as disclosed above.
Ma does not expressly teach claim 19 limitation directed to the prediction of a time of a future transaction associated with a predicted transaction value as recited:
predict a time and transaction value of a future transaction for the first customer based on … discretized sequence of transactions.
Ad teaches claim 19 limitation:
predict a time and transaction value of a future transaction for the first customer based on … discretized sequence of transactions [as depicted in Fig. 12 and in 0142-0143: FIG.11 illustrates an example of a profile 1100 that spans a number of time intervals t0 to ts. Transactions, and therefore profiles normally have dozens of datapoints that either come directly from each transaction or that are com­puted from transactions for a single entity over a series of time intervals (e.g. discretized sequence of transactions)… FIG. 12 illustrates a behavioral forecasting aspect of the present invention. A forecast model 1200 engages in a real-time analysis 1202, consults a learned past behavior 1204 (e.g. discretized sequence of transactions), and then makes a behavioral prediction 1206… So an easy forecast for a car rental in the near future is and easy and reasonable assumption to make in behavioral prediction 1206.; learning using association mining rules, in 236: Data mining, or knowledge discovery, in databases is the nontrivial extraction of implicit, previously unknown and potentially useful information from data.…. It is the search for relationships and global patterns that exist in large databases but are hidden among the vast amount of data. Using particular classifications, association rules and analyzing sequences, data is extracted, analyzed and pre­sented graphically.].
Additionally Ad teaches the attributes of transactions including a monetary value as recited:
… the transaction value comprising the monetary value or the categorical monetary value… [as depicted in Fig. 12 and in 0142-0143: FIG.11 illustrates an example of a profile 1100 that spans a number of time intervals t0 to ts. Transactions, and therefore profiles normally have dozens of datapoints that either come directly from each transaction or that are com­puted from transactions for a single entity over a series of time intervals (e.g. discretized sequence of transactions)… FIG. 12 illustrates a behavioral forecasting aspect of the present invention. A forecast model 1200 engages in a real-time analysis 1202, consults a learned past behavior 1204 (e.g. discretized sequence of transactions), and then makes a behavioral prediction 1206. For example, the real-time analysis 1202 includes a flight (e.g. the categorical monetary value) purchase for $1410.65 (e.g. the monetary value), an auto pay for cable for $149.50, and a hotel for $2318.80 in a most recent event…]
The Ma and Ad references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing methods for event based time series pattern mining using learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the method for discovering patterns in time series transaction events associated with monetary values for predicting future events as disclosed by Ad with the method of information processing for developing sequential pattern learning algorithms as disclosed by Ma.
It would have been obvious to one of ordinary skill in the art, to combine the teaches in the Ad and Ma references in order to enable behavior forecasts from learned past behaviors, in Ad [0143]; and help reduce risk assessments in the future transactions whenever particular classes and categories of expenses can be predicted or forecast when detecting, in Ad [0144].


Regarding claim 21, the rejection of claim 19 is incorporated and Ma in combination with Ad further teaches the computer product of claim19,
wherein the non­transitory computer readable storage medium further comprises instructions (Ma teaches computer memory for executing instructions for implementing the disclosed operations: [0071]-[0072]: As shown, the computer system may be imple­mented in accordance with a processor 910, a memory 920 and 1/0 devices 930 … Accordingly, software components including instructions or code for performing the methodologies of the invention, as described herein, may be stored in one or more of the associated memory devices (e.g., ROM, fixed or removable memory) and, when ready to be utilized, loaded in part or in whole (e.g., into RAM) and executed by a CPU.)
to determine vertical support for each symbolic pattern data structure, the vertical support representing a number of customers that have performed the sequence of transactions represented by the symbolic pattern data structure. (Ma teaches the determination of the vertical for each level for each symbolic pattern as the K-level value that defines the pattern length, in [0067]: …The inputs to the process are normalized event data D and minimum mutual dependence value minp. Minp is between O and 1. The process outputs a set of m-patterns. In particular, step 710 initializes the process. This includes: setting k=l; each distinct item is an m-pattern with length 1, and Ll contains all m-patterns with length 1. Then, still in step 710, k is set to 2. Ck represents a set of candidate m-patterns with length k. Lk represents all qualified patterns with length k.)

	
Regarding claim 22, the rejection of claim 19 is incorporated and Ma in combination with Ad further teaches the computer product of claim19,
wherein the non­transitory computer readable storage medium further comprises instructions (Ma teaches computer memory for executing instructions for implementing the disclosed operations: [0071]-[0072]: As shown, the computer system may be imple­mented in accordance with a processor 910, a memory 920 and 1/0 devices 930 … Accordingly, software components including instructions or code for performing the methodologies of the invention, as described herein, may be stored in one or more of the associated memory devices (e.g., ROM, fixed or removable memory) and, when ready to be utilized, loaded in part or in whole (e.g., into RAM) and executed by a CPU.)
 to determine horizontal support for each symbolic pattern data structure, the horizontal support representing a number of times that each customer has performed the sequence of transactions represented by the symbolic pattern data structure. (Ma teaches the horizontal support that captures the number of times as the frequency count an item occurrence for the patterns of items in [0055]: …Seven trans­actions are listed in the left upper part of the figure, denoted as 102. Ti, where i=l, 2, ... , 7, represents the i-th transaction. Symbols a to g represent items. Further, we list in tables 104 and 106, the patterns with one item and two items, respectively. We also provide their occurrence counts {horizontal support for each symbolic pattern data structure captured for the symbolic pattern as the frequency horizontal support of a pattern compared to the frequency minsup threshold}. For example, the count of pattern {a} is 3. The count of {a,b} is 2. Frequent association patterns (fa-patterns) are the patterns whose number of occurrences is above a minsup threshold. Say, minsup is three {horizontal support for each symbolic pattern data structure}. Then, {a, d} and {a,g} are fa-patterns. The m-patterns are defined by mutual depen­dence, which requires that all two subsets are dependent above a minp threshold. For a pattern with two items, say pat={ a,b }, two conditional probabilities are computed: p(alb) and p(bla), which can be estimated from counts…)

Regarding claim 23, the rejection of claim 19 is incorporated and Ma in combination with Ad further teaches the computer product of claim 19,
wherein the non­transitory computer readable storage medium further comprises instructions to: (Ma teaches computer memory for executing instructions for implementing the disclosed operations: [0071]-[0072]: As shown, the computer system may be imple­mented in accordance with a processor 910, a memory 920 and 1/0 devices 930 … Accordingly, software components including instructions or code for performing the methodologies of the invention, as described herein, may be stored in one or more of the associated memory devices (e.g., ROM, fixed or removable memory) and, when ready to be utilized, loaded in part or in whole (e.g., into RAM) and executed by a CPU.)
determine a plurality of clusters based on one or more threshold values;  (Ma teaches determining clusters as the event clusters with k items in a level as a cluster of k-length items that are based on count threshold and k-length threshold values, in [0007]… Construct candidate patterns with length k This is typically done by a joint operation of fa­patterns found in the previous level, followed by a pruning operation.; and in [0046]-[0046]: … Clearly, they are also subsets of pat because pat' is a subset of pat. Since pat is an m-pattern, we obtain p(El/E2)>minp by the m-pattern definition. Therefore, pat'is an m-pattern. [0047] Therefore, a levelwise algorithm can be developed. The algorithm has five steps. First, all m-patterns are found with length two, and then k is set to three.T his requires one data scan for counting all patterns with length two, and then testing the mutual dependence. Second, candidate m-patterns are generated with length k based on qualified m-patterns with length k-1…;)
and identify one or more symbolic pattern data structures representing each cluster from the plurality of clusters. (Ma teaches the m-patterns/fa-patterns in Ck are the identified the symbolic patterns from each cluster associated with the k-level, as the identified pattern  of symbolic items in each cluster Ck, in [0055] & [0067]… Seven trans­actions are listed in the left upper part of the figure, denoted as 102. Ti, where i=l, 2, ... , 7, represents the i-th transaction. Symbols a to g represent items. Further, we list in tables 104 and 106, the patterns with one item and two items, respectively. We also provide their occurrence counts. For example, the count of pattern {a} is 3. The count of {a,b} is 2. Frequent association patterns (fa-patterns) are the patterns whose number of occurrences is above a minsup threshold. Say, minsup is three. Then, {a, d} and {a,g} are fa-patterns. The m-patterns are defined by mutual depen­dence, which requires that all two subsets are dependent above a minp threshold. For a pattern with two items, say pat={a,b}, two conditional probabilities are computed: p(alb) and p(bla), which can be estimated from counts… [0067] ... The process outputs a set of m-patterns. In particular, step 710 initializes the process. This includes: setting k=l; each distinct item is an m-pattern with length 1, and Ll contains all m-patterns with length 1. Then, still in step 710, k is set to 2. Ck represents a set of candidate m-patterns with length k. Lk represents all qualified patterns with length k. Step 720 generates new Ck based on L(k-1 ). Step 730 tests whether Ck is empty.)

Regarding claim 24, the rejection of claim 19 is incorporated and Ma in combination with Ad further teaches the computer product of claim 19,
wherein the plurality of attributes further comprise identification of a computer system that processed the transaction [event transaction host ID, in 0061: … As shown in FIG. 4, each row of the table is an event. Each column of the table is an attribute of an event. This example has four columns. They are: (i) event ID, which is the unique identifier for an event; (ii) host ID, which identifies the originator of an event;… tracking event transactions, in 0058: … Event data 310 is input to the system and may be stored in either flat files or a database. It is to be understood that the data may alterna­tively be transaction data… and in 0017: … The input data set may comprise such data as event data and/or transaction data.].

Regarding claim 25, the rejection of claim 19 is incorporated and Ma does not expressly teach claim 25 limitation. Ad teaches claim 25 limitation: 
wherein the transaction value comprises a dollar value. [as depicted in Fig. 12 and in 0142-0143: FIG.11 illustrates an example of a profile 1100 that spans a number of time intervals t0 to ts. Transactions, and therefore profiles normally have dozens of datapoints that either come directly from each transaction or that are com­puted from transactions for a single entity over a series of time intervals (e.g. discretized sequence of transactions)… FIG. 12 illustrates a behavioral forecasting aspect of the present invention. A forecast model 1200 engages in a real-time analysis 1202, consults a learned past behavior 1204 (e.g. discretized sequence of transactions), and then makes a behavioral prediction 1206. For example, the real-time analysis 1202 includes a flight  purchase for $1410.65 (e.g. the transaction value comprises a dollar value), an auto pay for cable for $149.50, and a hotel for $2318.80 (e.g. the transaction value comprises a dollar value) in a most recent event…]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ma and Ad for the same reasons disclosed above.

Regarding claim 26, the rejection of claim 19 is incorporated and Ma does not expressly teach claim 25 limitation. Ad teaches claim 26 limitation: 
wherein the transaction value comprises a purchase value. [as depicted in Fig. 12 and in 0142-0143: FIG.11 illustrates an example of a profile 1100 that spans a number of time intervals t0 to ts. Transactions, and therefore profiles normally have dozens of datapoints that either come directly from each transaction or that are com­puted from transactions for a single entity over a series of time intervals (e.g. discretized sequence of transactions)… FIG. 12 illustrates a behavioral forecasting aspect of the present invention. A forecast model 1200 engages in a real-time analysis 1202, consults a learned past behavior 1204 (e.g. discretized sequence of transactions), and then makes a behavioral prediction 1206. For example, the real-time analysis 1202 includes a flight  purchase for $1410.65 (e.g. the transaction value comprises a purchase value), an auto pay for cable for $149.50, and a hotel for $2318.80 (e.g. the transaction value comprises a purchase value) in a most recent event…]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ma and Ad for the same reasons disclosed above.

Regarding claim 27, the rejection of claim 19 is incorporated and Ma in combination with Ad further teaches the computer product of claim 19,
wherein the transaction is an event that has occurred. [historical data of event transaction captured in a database, in 0002: Data mining seeks to discover interesting and pre­viously unknown patterns or information from a large amount of historical data often stored in a database…; and in 0058: …Event data 310 is input to the system and may be stored in either flat files or a database. It is to be understood that the data may alterna­tively be transaction data. The data access/preprocess mod­ule 320 provides basic functions to access and preprocess the event data so as to prepare and load the event data for mining. Data access functions may include SQL-like (Stan­dard Query Language-like) operations based on user-pro­vided constraints input and stored via interface module 330, as well as typical file access functions…]

Regarding claim 27, the rejection of claim 19 is incorporated and Ma in combination with Ad further teaches the computer product of claim 19,
further comprising generating first level patterns based on event types and transaction values, the first level patterns [at k=1 as the first level m-patterns of symbols representing transaction attributes as depicted in Fig.2, and using k-level hierarchical combination of ma-patters, in 0067: … FIG. 7 is a flow diagram illustrating an m-pattern discovery methodology according to an embodiment of the present invention… The process outputs a set of m-patterns. In particular, step 710 initializes the process. This includes: setting k=l; each distinct item is an m-pattern with length 1, and Ll contains all m-patterns with length 1. Then, still in step 710, k is set to 2. Ck represents a set of candidate m-patterns with length k…] comprising coded representations for the monetary value or the categorical monetary value for each of the event types [encoding symbols representation for type of good or quantity as a categorical monetary value, in 0003: …For example, an original data object of transaction data may have multiple attributes such as the type of goods ( e.g., milk, beer), its brand, quantity, and purchase time…].
Additionally Ad teaches the attributes of transactions including a monetary value as recited:
… the transaction value comprising the monetary value or the categorical monetary value… [as depicted in Fig. 12 and in 0142-0143: FIG.11 illustrates an example of a profile 1100 that spans a number of time intervals t0 to ts. Transactions, and therefore profiles normally have dozens of datapoints that either come directly from each transaction or that are com­puted from transactions for a single entity over a series of time intervals (e.g. discretized sequence of transactions)… FIG. 12 illustrates a behavioral forecasting aspect of the present invention. A forecast model 1200 engages in a real-time analysis 1202, consults a learned past behavior 1204 (e.g. discretized sequence of transactions), and then makes a behavioral prediction 1206. For example, the real-time analysis 1202 includes a flight (e.g. the categorical monetary value) purchase for $1410.65 (e.g. the monetary value), an auto pay for cable for $149.50, and a hotel for $2318.80 in a most recent event…]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ma and Ad for the same reasons disclosed above.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US Pub No. US 2003/0023591, hereinafter ‘Ma’), in view of Adjaoute (US Pub. No. 2018/0053114, hereinafter ‘Ad’) in further view of Desai et al. (NPL “Buying scenario and recommendation of purchase by constraint based sequential pattern mining from time stamp based sequential dataset”, hereinafter ‘Ash’).

Regarding claim 20, the rejection of claim 19 is incorporated and Ma in combination with Ad further teaches the computer product of claim19,
wherein the non-transitory computer readable storage medium further comprises instructions (Ma teaches computer memory for executing instructions for implementing the disclosed operations: [0071]-[0072]: As shown, the computer system may be imple­mented in accordance with a processor 910, a memory 920 and 1/0 devices 930 … Accordingly, software components including instructions or code for performing the methodologies of the invention, as described herein, may be stored in one or more of the associated memory devices (e.g., ROM, fixed or removable memory) and, when ready to be utilized, loaded in part or in whole (e.g., into RAM) and executed by a CPU.)
While Ma does teach using the patterns for making forecast to determine incentive for customers, in [0022]. Ma and Ad do not expressly teach claim 20 limitation:
to determine an incentive to offer the first customer based on the predicted time and transaction value.
Ash does teach claim 20 limitation:
to determine an incentive to offer the first customer based on the predicted time and transaction value. (Ash teaches the use of the prediction of the next-items recommendations in retail marking and product or service consumption, in pg. 174: Last ¶: …The proposed  framework can be readily applied for next items recommendation in domains such as retail marketing,…product or service consumption, remedial treatment predictions {recommendations in retail marking and product or service consumption and marketing as incentive to offer the first customer based on the predictive framework that is the predicted time and transaction value by the disclosed proposed framework }… used to make vital recommendations in terms of future products to be offered to the customers for purchase, in Abstract.)
The Ma, Ad, and Ash references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing sequential pattern learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method using sequential pattern mining to determine predictive 
One of ordinary skill in the arts would have been motivated to combine the disclosed methods in order to enable vital recommendations in terms of future products to be offered to the customers for purchase, there by increasing the probability of sales, (Ash, Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure listed below:
Yao et al. (US Pub. No. 20170161337) teaches the sequence miner of patterns with time stamp symbols as depicted in Fig. 3.
Park et al. (US Pub. No. 20090157681) teaches including the time gap as part of the sequence as depicted in Fig. 1
Wang et al. (US Pub. No. 20050235356) teaches including the time gap as part of the sequence in [0055]-[0079].
Hellerstein et al. (US Pub. No. 20020107841) teaches the sequence miner of patterns with time stamp symbols as depicted in Fig. 10 and in [0059]-[0074].
Agrawal et al. (US Pat. 6, 278, 997): Teaches extracting symbols from a set of evet transaction where the items are prune based on frequency and associated to add ith symbol k-level; where k=2 has two max sequential items in the pattern of symbols at level 2 of the hierarchy as depicted in Fig. 4, in 8:16-42: 
Chakrabarti et al. (US Pat No. 6,189,005): teaches sequential mining of temporal patterns using set enumeration tree method of associating symbols at each level and 
Sharama et al. (US Pub. No. 2014/0019569): teaches sequential pattern mining of temporal data and highlights known terms in the art of data mining patterns/trends. 
 Support: Support is defined as the number of times a sequence of event/s happens with unique timestamps in transactions created using a sliding time window on a time series database.
Minimum support: Minimum support is the mini­mum number of times a sequence has to appear in a transac­tion database in order to qualify to be frequent. 
Mutual confidence in temporally ordered sequences: Mutual confidence in temporally ordered sequences is defined as the ratio of number of occurrences of a sequence of length 1 to number of occurrences of its sub­sequence of length (1-1) when l> 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/O.O.A./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126